 1   RICHARD DOYLE, City Attorney (88625)
     NORA FRIMANN, Assistant City Attorney (93249)
 2   ARDELL JOHNSON, Chief Deputy City Attorney (95340)
     MAREN J. CLOUSE, Sr. Deputy City Attorney (228726)
 3   Office of the City Attorney
     200 East Santa Clara Street, 16th Floor
 4   San José, California 95113-1905
     Telephone Number: (408) 535-1900
 5   Facsimile Number: (408) 998-3131
     E-Mail Address: cao.main@sanjoseca.gov
 6
     Attorneys for CITY OF SAN JOSE and MICHAEL
 7   PINA
 8
                             UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN JOSE DIVISION
11
12   JESSICA DOMINGUEZ, INDIVIDUALLY              Case Number: 5:18-cv-04826-BLF
     AND AS GUARDIAN AD LITEM FOR
13   JACOB DOMINGUEZ, JORDAN                      DEFENDANT MICHAEL PINA’S
     DOMINGUEZ AND JALIYAH                        ANSWER TO SECOND AMENDED
14   DOMINGUEZ,                                   COMPLAINT; DEMAND FOR JURY
15                                                TRIAL
                       Plaintiffs,
16               v.
17   CITY OF SAN JOSE, SAN JOSE POLICE
     DEPARTMENT, MICHAEL PINA, and
18   DOE POLICE OFFICERS 2 through 5,
19                     Defendants.
20
21
22
23
24
25
26
27
28

                                             1
     DEF. MICHAEL PINA’S ANSWER TO SECOND AMENDED                Case No. 5:18-cv-04826-NC
     COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                  1609266
 1            Defendant Michael Pina answers Plaintiffs’ Second Amended Complaint as follows:

 2         1. Answering Paragraph 1 of the Second Amended Complaint purporting to

 3   characterize this action, Defendant denies the allegations.

 4         2. Answering Paragraph 2 of the Second Amended Complaint purporting to

 5   characterize this action, Defendant denies the allegations.

 6         3. Answering Paragraph 3 of the Second Amended Complaint, Defendant admits that

 7   this Court has jurisdiction but denies that any action arose under any statute from the

 8   incident alleged in the Second Amended Complaint.

 9         4. Answering Paragraph 4 of the Second Amended Complaint, Defendant is without

10   sufficient knowledge or information to form a belief as to the truth of the allegations and on

11   that basis denies each and every allegation.

12         5. Answering numbered Paragraph 6 of the Second Amended Complaint, Defendant

13   is without sufficient knowledge or information to form a belief as to the truth of the

14   allegations and on that basis denies each and every allegation.

15         6. Answering numbered Paragraph 7 of the Second Amended Complaint, Defendant

16   admits that the City of San Jose is a municipal corporation located in the County of Santa

17   Clara in the State of California and that it maintains a police department for purposes of

18   law enforcement. Except as expressly admitted, Defendant denies the allegations in

19   Paragraph 7.

20         7. Answering numbered Paragraph 8 of the Second Amended Complaint, Defendant

21   admits the allegations.

22         8. Answering numbered Paragraph 9 of the Second Amended Complaint, Defendant

23   is without sufficient knowledge or information to form a belief as to the truth of the

24   allegations and on that basis denies each and every allegation.

25         9. Answering numbered Paragraph 10 of the Second Amended Complaint, Defendant

26   is without sufficient knowledge or information to form a belief as to the truth of the

27   allegations and on that basis denies each and every allegation. Defendant further

28    //

                                             2
     DEF. MICHAEL PINA’S ANSWER TO SECOND AMENDED                           Case No. 5:18-cv-04826-NC
     COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                              1609266
 1   responds that, under the Federal Rules of Civil Procedure, Doe Defendants are not

 2   permitted.

 3      10. Answering numbered Paragraph 11 of the Second Amended Complaint,

 4   Defendant denies that he or any Defendant is liable to Plaintiffs. Defendant is without

 5   sufficient knowledge or information to form a belief as to the truth of the remaining

 6   allegations and on that basis denies each and every remaining allegation. Defendant

 7   further responds that, under the Federal Rules of Civil Procedure, Doe Defendants are not

 8   permitted.

 9      11. Answering numbered Paragraph 12 of the Second Amended Complaint,

10   Defendant admits that on September 15, 2017, San Jose police officers in unmarked

11   vehicles apprehended an armed robbery suspect, identified as Jacob Dominguez, in a Kia

12   SUV at the intersection of Penitencia Creek Road and White Road in San Jose. Except

13   as expressly admitted, Defendant denies the allegations in Paragraph 12.

14      12. Answering numbered Paragraph 13 of the Second Amended Complaint,

15   Defendant admits that on September 15, 2017, San Jose police officers justifiably shot

16   and killed an armed robbery suspect, identified as Jacob Dominguez. Except as expressly

17   admitted, Defendant denies the allegations in Paragraph 13.

18      13. Answering numbered Paragraph 14 of the Second Amended Complaint,

19   Defendant denies the allegations.

20      14. Answering numbered Paragraph 15 of the Second Amended Complaint,

21   Defendant incorporates his responses to numbered Paragraphs 1 through 14 of the

22   Second Amended Complaint.

23      15. Answering numbered Paragraph 16 of the Second Amended Complaint purporting

24   to characterize this action, Defendant denies the allegations.

25      16. Answering numbered Paragraph 17 of the Second Amended Complaint,

26   Defendant denies the allegations.

27      17. Answering numbered Paragraph 18 of the Second Amended Complaint,

28   Defendant admits that on September 15, 2017, San Jose police officers in unmarked

                                             3
     DEF. MICHAEL PINA’S ANSWER TO SECOND AMENDED                         Case No. 5:18-cv-04826-NC
     COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                             1609266
 1   vehicles apprehended an armed robbery suspect, identified as Jacob Dominguez, in a Kia

 2   SUV at the intersection of Penitencia Creek Road and White Road in San Jose, at which

 3   point the suspect was justifiably shot and killed. Except as expressly admitted, Defendant

 4   denies the allegations in Paragraph 18.

 5      18. Answering numbered Paragraph 19 of the Second Amended Complaint,

 6   Defendant denies the allegations.

 7      19. Answering numbered Paragraph 20 of the Second Amended Complaint,

 8   Defendant denies the allegations.

 9      20. Answering numbered Paragraph 21 of the Second Amended Complaint,

10   Defendant denies the allegations.

11      21. Answering numbered Paragraph 22 of the Second Amended Complaint,

12   Defendant denies the allegations.

13      22. Answering numbered Paragraph 23 of the Second Amended Complaint,

14   Defendant denies the allegations.

15      23. Answering numbered Paragraph 24 of the Second Amended Complaint,

16   Defendant denies the allegations.

17      24. Answering numbered Paragraph 25 of the Second Amended Complaint,

18   Defendant denies the allegations.

19      25. Answering numbered Paragraph 26 of the Second Amended Complaint purporting

20   to characterize this action, Defendant denies the allegations.

21      26. Answering numbered Paragraph 27 of the Second Amended Complaint,

22   Defendant denies the allegations.

23      27. Answering numbered Paragraph 28 of the Second Amended Complaint,

24   Defendant denies the allegations.

25      28. Answering numbered Paragraph 29 of the Second Amended Complaint,

26   Defendant denies the allegations.

27      29. Answering numbered Paragraph 30 of the Second Amended Complaint,

28   Defendant denies the allegations.

                                             4
     DEF. MICHAEL PINA’S ANSWER TO SECOND AMENDED                       Case No. 5:18-cv-04826-NC
     COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                         1609266
 1         30. Answering numbered Paragraph 31 of the Second Amended Complaint,

 2   Defendant denies the allegations.

 3         31. Answering numbered Paragraph 32 of the Second Amended Complaint,

 4   Defendant denies the allegations.

 5         32. Answering numbered Paragraph 33 of the Second Amended Complaint purporting

 6   to characterize this action, Defendant denies the allegations.

 7         33. Answering numbered Paragraph 34 of the Second Amended Complaint,

 8   Defendant admits the allegations.

 9         34. Answering numbered Paragraph 35 of the Second Amended Complaint,

10   Defendant denies the allegations.

11         35. Answering numbered Paragraph 36 of the Second Amended Complaint,

12   Defendant denies the allegations.

13         36. Answering numbered Paragraph 37 of the Second Amended Complaint,

14   Defendant denies the allegations.

15         37. Answering numbered Paragraph 38 of the Second Amended Complaint,

16   Defendant denies the allegations.

17         38. Answering numbered Paragraph 47 of the Second Amended Complaint,

18   Defendant denies the allegations.

19         39. Answering numbered Paragraph 39 of the Second Amended Complaint,

20   Defendant denies the allegations.

21         40. In response to the allegations contained in the Prayer of the Second Amended

22   Complaint, Defendant denies that Plaintiffs are entitled to any relief.

23
24                                     AFFIRMATIVE DEFENSES

25            AS FOR A FIRST AFFIRMATIVE DEFENSE, Defendant alleges that the Second

26   Amended Complaint fails to state a claim upon which relief can be granted.

27    //

28    //

                                             5
     DEF. MICHAEL PINA’S ANSWER TO SECOND AMENDED                          Case No. 5:18-cv-04826-NC
     COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                            1609266
 1          AS FOR A SECOND AFFIRMATIVE DEFENSE, Defendant alleges that the Second

 2   Amended Complaint fails to state facts sufficient to establish any Defendant committed or is

 3   otherwise legally responsible for a constitutional violation under 42 U.S.C. section 1983.

 4          AS FOR A THIRD AFFIRMATIVE DEFENSE, Defendant alleges that any harm that

 5   Plaintiffs and Plaintiffs’ decedent suffered was the result of negligent or otherwise wrongful

 6   conduct of persons other than Defendants, including the conduct of Plaintiffs’ decedent, and

 7   that the conduct of persons other than Defendants was the sole and proximate cause of the

 8   injuries and damages alleged by Plaintiffs.

 9          AS FOR A FOURTH AFFIRMATIVE DEFENSE, Defendant alleges that he is immune

10   from the state law causes of action pursuant to California Government Code sections 800

11   through 1000, including, but not limited to, sections 820.2, 820.4, 820.6, 820.8, 821, 821.6,

12   and 822.2.

13          AS FOR A FIFTH AFFIRMATIVE DEFENSE, Defendant alleges that his actions

14   towards the decedent were the result of the decedent’s negligence and/or criminal conduct

15   and that said actions of the decedent were the sole and proximate cause of any damages

16   alleged by Plaintiffs in this case.

17          AS FOR A SIXTH AFFIRMATIVE DEFENSE, Defendant alleges that his actions were

18   lawful and justified under the facts of the case and at all times were in defense of self and

19   others.

20          AS FOR A SEVENTH AFFIRMATIVE DEFENSE, Defendant alleges that he is

21   protected by the affirmative defenses provided by California Penal Code sections 197,

22   834(a), 835, 835(a), 836, and 836.5.

23          AS FOR AN EIGHTH AFFIRMATIVE DEFENSE, Defendant alleges that he is entitled

24   to qualified immunity.

25
26          WHEREFORE, this answering Defendant prays:

27          1.     That Plaintiffs take nothing by their Second Amended Complaint;

28          2.     That Plaintiffs’ Second Amended Complaint be dismissed with prejudice;

                                             6
     DEF. MICHAEL PINA’S ANSWER TO SECOND AMENDED                         Case No. 5:18-cv-04826-NC
     COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                           1609266
 1         3.    That Defendant be awarded costs of suit, including attorney’s fees

 2               incurred herein; and

 3         4.    For such other and further relief as the Court deems proper.

 4
 5                                DEMAND FOR JURY TRIAL

 6         Defendant demands a trial by jury.

 7
 8                                               Respectfully submitted,

 9   Dated: April 15, 2019                       RICHARD DOYLE, City Attorney
10
11                                               By: ___/s/ Maren J. Clouse_____________
                                                        MAREN J. CLOUSE
12                                                      Sr. Deputy City Attorney
13                                               Attorneys for Defendants
                                                 CITY OF SAN JOSE and
14                                               OFFICER MICHAEL PINA
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             7
     DEF. MICHAEL PINA’S ANSWER TO SECOND AMENDED                     Case No. 5:18-cv-04826-NC
     COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                       1609266
